DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 5/26/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 16, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Schumacher (U.S. Publication 2008/0144424) in view of 
Regarding Claim 1, Schumacher teaches a method comprising: acquiring delivery data for contents for transport by a vehicle (paragraph 21 teaches a gps system that provides location data remotely); the delivery data regarding at least one of delivery location, a delivery time, or a delivery route (delivery location is considered the location of the truck 10, the gps 
Regarding claim 2, Schumacher teaches wherein the method is performed by a monitoring system on the vehicle (control system 50).
Regarding claim 3, Schumacher teaches wherein the method is performed by a monitoring system remote from the vehicle (paragraph 22 and 23 teach a remote transmitter and management providing feedback to the drivers on the truck which is considered remotely performing the method).
Regarding claim 4, Schumacher teaches wherein the method is jointly performed by a first monitoring system on the vehicle and a second monitoring system remote from the vehicle (see claim 2 rejection and claim 3 rejection, a control system 50 operates the truck and remote management provides feedback to a user on the truck).
Regarding claim 5, Schumacher teaches wherein the initial property is received or determined based on a user input to an input device, and wherein the input device is on the vehicle (paragraph 19 teaches an input from user interface 52 that toggles on or off manual operation).
Regarding claim 6, Schumacher teaches wherein the initial property is received or determined based on a user input to an input device, and wherein the input device is remote from the vehicle (paragraph 23 teaches management using the remote monitoring system to provide feedback on automatic drum speed operation).
Regarding claim 7, Schumacher teaches wherein the initial property is received or determined based on a signal from a sensor on the vehicle (paragraph 17 item 17). 
Regarding claim 8, Schumacher teaches wherein the en route data includes the content data, and wherein the content data is received or determined based on a signal from a sensor on the vehicle (paragraph 17 item 17 provides speed of the drum which is received by the control system 50 and is based off the vehicle speed).
Regarding claim 9, Schumacher teaches wherein the en route data includes the content data, and wherein the content data is estimated based at least one of the initial property, an operation performed via a drum system of the vehicle during transit, the environment data, or the GPS data (GPS system 58 receives data from vehicle motion sensor 56 which determines the speed of the vehicle).
Regarding claim 10, Schumacher teaches wherein the en route data includes the environment data, and wherein the environment data is received or determined based on a signal from a sensor on the vehicle (paragraph 22 teaches a job site which is considered environment data, and provides information about the truck traveling to or from the job site).
Regarding claim 11, Schumacher teaches wherein the en route data includes the environment data, and wherein the environment data is received or determined based on a signal from a system remote from the vehicle (paragraph 22 teaches a job site which is considered environment data, and provides information about the truck traveling to or from the job site and teaches remote monitoring of the operation parameters of the truck).
Regarding claim 16, Schumacher teaches a method comprising: acquiring delivery data for contents for transport by a vehicle (paragraph 21 teaches a gps system that provides 
Regarding claim 17, Schumacher teaches acquiring en route data including at least one of (i) content data regarding a current property of the contents, (ii) environment data regarding an environmental characteristic external to the vehicle, or (iii) GPS data regarding at least one of a travel distance, a travel time, traffic information, or a road parameter between a current location of the vehicle and the delivery location for the contents (paragraph 18 teaches a speed for the vehicle which is considered reading on a travel time since vehicle speed would give the user data regarding travel time); and updating the prediction for the delivery property for the contents based on the en route data (paragraph 14 teaches adjusting the speed of the drum as the vehicle engine speed varies).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (U.S. Publication 2008/0144424) in view of Cooley (U.S. Publication 2008/0316856).
Regarding claim 12, Schumacher is silent to further comprising acquiring a target property for the contents. Schumacher is silent to the language of claim 13. 
Regarding claim 12, Cooley teaches, further comprising acquiring a target property for the contents (paragraph 47 teaches using the RSP receives data from load cell 51). Regarding claim 13, teaches further comprising providing a command to a drum system of the vehicle to control operation of a component of the drum system to affect the initial property or the current 
It would have been obvious to one of ordinary skill in the art to modify the control system of Schumacher with the load cell and feed of Cooley in order to better control the degree of mixing. 
Regarding claim 15, Schumacher teaches further comprising updating the prediction for the delivery property for the contents based on at least one of the en route data or the command (paragraph 14 teaches the hydraulic speed changing based on the speed of the engine of the truck).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774